DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.

Election/Restrictions
Claims 1, 3, 5-13, 15-17, 19, 20, 24-31 and 33-42 are allowable. Claims 5, 9, 13, 20, 24, 25, 27, 28, 31, 38-42 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on February 12, 2020, is hereby withdrawn and claims 5, 9, 13, 20, 24, 25, 27, 28, 31, 38-42 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Goodell on November 10, 2021.
The application has been amended as follows: 
20. The electroluminescent display device according to claim 15, wherein a gas absorbing layer is provided in the first receiving groove of the bank, and the gas absorbing layer is provided in contact with at least one of [[the]] upper and lower surfaces of the light absorbing layer.
31. The electroluminescent display device according to claim 30, further comprising: 
first continuous straight-line structureand the second continuous straight-line structure.

a substrate including an active area; 
a plurality of first electrodes provided on the substrate; a first bank configured to cover two or more of the plurality of first electrodes; 
a second bank disposed on the first bank; 
wherein the first bank and the second bank are configured to define a plurality of emission areas; 
wherein each emissions area has an emission layer provided on a corresponding first electrode among the plurality of first electrodes; 
wherein the second bank has a linear structure in the active area, 
wherein the first bank and the second bank are provided with a first receiving groove, and there is a light absorbing layer provided in the first receiving groove of the first bank and the second bank, [[and]] 
wherein the light absorbing layer is in direct and physical contact with the first bank and the second bank, and
wherein a material of the first bank is different from that of the second bank.
39. The electroluminescent display device according to claim 33, wherein the emission layeris aligned in a direction along the second bank have [[the]] a same thickness in the center of each emission area
40. The electroluminescent display device according to claim 33, wherein: 
each emission area has a corresponding second electrode provided on the 
wherein the second bank and the associated contact hole do not overlap.
42. The electroluminescent display device according to claim 33, wherein the material of the second bank is an organic insulating material.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "the light-absorbing layer is provided so as to not overlap the color filter", as recited in claim 1 "the first receiving groove is not provided at the boundary between pixels which are configured to emit a same-colored light among the plurality of pixels", as recited in claim 15; and "the light absorbing layer is in direct and physical contact with the first bank and the second bank; and wherein a material of the first bank is different from that of the second bank", as recited in claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811